Fourth Court of Appeals
                               San Antonio, Texas
                                     July 14, 2017

                                 No. 04-17-00218-CV

                      IN RE ESTATE OF LEONOR V. MUNOZ,

                From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2017-PB7000003L1
                       Honorable Hugo Martinez, Judge Presiding


                                    ORDER
       Appellant’s motion for extension of time to file brief is hereby GRANTED. The
appellant’s brief is due on August 14, 2017.



                                               _________________________________
                                               Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.


                                               ___________________________________
                                               Luz Estrada
                                               Chief Deputy Clerk